DETAILED ACTION
Response to Arguments
The amendment filed 17 March 2021 overcomes the rejections of the previous Office Action.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 1, specifically comprising:
t1 is a time at which rotation speed of the rotor of the synchronous generator is equal to synchronous speed within a first tolerance interval and a grid phase and a synchronous generator phase are aligned within a second tolerance interval, and
at time t3, a difference between the synchronous generator phase and the grid phase is brought to a predetermined value A within a third tolerance interval; and 
time ti is the nearest time after t3 for which the grid phase and the synchronous generator phase are aligned within the second tolerance interval; in the context of the other components in the claim.
In other words, the grid phase and generator phase are first within a third tolerance level at time t3 and then are adjust to fall within the second tolerance level, which the defines t1. So the grid phase and generator phase are brought within two separate tolerance levels from t0 to t1.  This is different than EP 2481917 A1, in the in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SEAN GUGGER/Primary Examiner, Art Unit 2832